Citation Nr: 0514790	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for esotropia/esophoria, 
also claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965 and from March 1967 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for esotropia/esophoria on both a 
direct and secondary basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records indicate that the veteran was treated 
for esotropia in December 1973.  A July 1974 service medical 
record notes that the veteran had muscle repair of both eyes 
four weeks prior.  Subsequent service medical records reflect 
occasional complaints associated with the veteran's vision.

Post service medical records, both VA and private, reflect 
continued treatment for complaints associated with the 
veteran's eyesight beginning in 1997.  The Board notes that 
the veteran has claimed that his esotropia is directly 
related to service, or in the alternative that it was caused 
or aggravated by his service-connected diabetes mellitus.  
The Board notes that when referring to the April 2002 
examination for the VA did not specifically comment on 
whether the veteran's eye disorder could have been caused or 
aggravated by the veteran's service-connected diabetes.  The 
RO then went on to note that the contention that the 
veteran's diabetes, which was diagnosed many years after his 
eye disorder, caused his eye disorder was illogical while the 
contention that the veteran's diabetes aggravated his eye 
disorder was unlikely.  The Board finds no medical basis in 
the record to support either assertion.  Given that the April 
2002 VA examination report did not evaluate the issue of 
secondary service connection, the Board finds that a new VA 
examination is warranted in order to properly adjudicate this 
claim.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
eye disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed eye 
disorder may be related to any incident 
during his period of active duty.  In 
addition, the examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed eye 
disorder is caused or aggravated by the 
veteran's service-connected diabetes 
mellitus.  The examiner should offer a 
rationale for any opinion expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




